


116 HR 3937 IH: To redesignate the facility of the Bureau of Reclamation located at Highway-155, Coulee Dam, WA 99116, as the “Nathaniel Nat Washington Power Plant”.
U.S. House of Representatives
2019-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 3937
IN THE HOUSE OF REPRESENTATIVES

July 24, 2019
Mr. Newhouse introduced the following bill; which was referred to the Committee on Natural Resources

A BILL
To redesignate the facility of the Bureau of Reclamation located at Highway-155, Coulee Dam, WA 99116, as the Nathaniel Nat Washington Power Plant.
 
 
1.FindingsCongress finds as follows: (1)Both Nathaniel “Nat” Washington, Sr., and his son, Nat, Jr., direct descendants of the family of President George Washington, were pioneers for the development of hydropower and strong proponents of hydropower’s many benefits for Washington State and the Pacific Northwest. 
(2)In 1908, Nat Washington, Sr., left his home in Virginia and established a homestead along the Columbia River in the area of Grand Coulee, Washington. In 1916, he was elected Grant County prosecutor.  (3)As the first president of the Columbia River Dam, Irrigation, and Power District, Nat Washington, Sr., played a key role in developing the concept of, and securing the approval for, the construction of the Grand Coulee Dam. 
(4)In 1926, Nat Washington, Sr., fell victim to the power of the Columbia River when he was swept away in the current, losing his life while attempting to save his brother James from drowning.  (5)Nat Washington, Jr., followed in his father’s footsteps by serving as Grant County prosecutor after earning his law degree at the University of Washington, where he was elected student body president at the University of Washington as an undergraduate. 
(6)Nat Washington, Jr., served in the Washington State Legislature for 30 years and was instrumental in the development of several hydropower projects across the region, as well as the Columbia Basin Project, which utilizes the Grand Coulee Dam to supply water for irrigation to 10,000 farms on 671,000 acres of farmland in the Columbia Basin.  (7)When the Third Power Plant was completed in 1980, Grand Coulee Dam became the largest hydropower generating facility in the world. With a 6,809 megawatt generating capacity, supplying an average of 21 billion kilowatt hours of electricity to 11 States and Canada each year, Grand Coulee is the largest power station in the nation. 
(8)The vision, advocacy, and public service of Nat Washington, Sr., and his son, Nat, Jr., fundamentally transformed the Columbia Basin, Washington State, and the entire Pacific Northwest by securing hydropower—a clean, affordable, and reliable source of energy—as the foundation of the region’s power system.  2.Redesignation of facilityThe facility of the Bureau of Reclamation located at Highway-155, Coulee Dam, WA 99116, known as the Third Powerplant, shall be known and designated as the Nathaniel Nat Washington Power Plant. 
3.ReferencesAny reference in a law, map, regulation, document, paper or other record of the United States to the facility referred to in section 1 shall be deemed to be a reference to the Nathaniel Nat Washington Power Plant.   